DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 29 June 2022 has been entered in full.  Claims 1, 2, 6-8, 16, 19-25, and 28 are amended.  Claims 4, 5, 17, and 18 are cancelled.  Claims 35-37 are added.
Claims 1-3, 6-16, and 19-37 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Sequence Compliance
The Applicant' s response to the Sequence Listing Requirements under 37 CFR §1.821 (29 June 2022) has been considered and is found persuasive. Therefore, the requirements set forth in the Non-Final Rejection of 29 March 2022 are withdrawn.

Withdrawn Objections and/or Rejections
1.	The objection to claim 16 as set forth at page 5 of the previous Office Action of 29 March 2022 is withdrawn in view of the amended claims (29 June 2022).
2.	The rejections of claims 16, 17, and 19-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 6-7 of the previous Office Action of 29 March 2022 are withdrawn in view of the amended and cancelled claims (29 June 2022).
3.	The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth at pages 8-9 of the previous Office Action of 29 March 2022 is withdrawn in view of the cancellation of claim 17 (29 June 2022).
4.	The rejection of claims 1-3, 6, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Monfort et al. (Gene Ther 24: 610-620, 2017) as set forth at pages 9-10 of the previous Office Action of 29 March 2022 is withdrawn in view of the amended claims (29 June 2022).  Specifically, Monfort et al. does not teach that the lentivirus-binding domain (i.e., LDLR3) is C-terminal to at least one polypeptide with phase behavior (i.e., ELP).
5.	The rejection of claims 1-3, 6, 9-12, and 14 under 35 U.S.C. 103 as being unpatentable over Monfort et al. (Gene Ther 24: 610-620, 2017) and Kuna et al. (Scientific Reports 8: 7923, 2018) as set forth at pages 10-13 of the previous Office Action of 29 March 2022 is withdrawn in view of the amended claims (29 June 2022).  Specifically, Monfort et al. and Kuna et al. do not teach that the lentivirus-binding domain (i.e., LDLR3) is C-terminal to at least one polypeptide with phase behavior (i.e., ELP). 
6.	The rejection of claims 1-3, 6, 9, 10, and 13 under 35 U.S.C. 103 as being unpatentable over Monfort et al. (Gene Ther 24: 610-620, 2017) and Chilkoti et al. (WO 2018/057847) as set forth at pages 13-15 of the previous Office Action of 29 March 2022 is withdrawn in view of the amended claims (29 June 2022).  Specifically, Monfort et al. and Chilkoti et al. do not teach that the lentivirus-binding domain (i.e., LDLR3) is C-terminal to at least one polypeptide with phase behavior (i.e., ELP). 
Claim Objections
7.	Claims 6-8, 15, 16, 19-34, 36, and 37 are objected to because of the following informalities:  
7a.	Claims 6-8, 15, 16, 19-34, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, 9, 10, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over 
Monfort et al. (Gene Therapy 24: 610-620, 2017; cited on the IDS of 29 November 2021), Christensen et al. (Protein Science 18: 1377-1387, 2009), and Hassouneh et al. (Methods Enzymol 502: 215-237, 2012).
	Monfort et al. teach the generation of a fusion protein comprising low-density lipoprotein receptor repeat 3 (LDLR3) and elastin-like polypeptide (ELP) and solutions thereof (“LDLR3-ELP”; see abstract; page 611, column 1; page 617, bottom of column 2 through page 618, columns 1 and 2).  Monfort et al. disclose that ELPs undergo phase transition and are composed of a repeating sequence of pentapeptides (Val-Pro-Gly-X-Gly)n, where X can be any amino acids except for proline (as required by instant claim 10) (see Monfort et al., page 610, column 2, 1st full paragraph; page 617, column 2; Figure 1A).  Monfort et al. also teach that VSV-G lentivirus particles bind to nanoparticles (NPs) via LDLR3-ELP, preventing viral entry in cells (page 610, bottom of column 2 through page 611, column 11; Figures 3, 4; page 614, columns 1 and 2).  Monfort et al. teach that the sequence of the LDLR3 is PPKTCSQDEFRCHDGKCISRQFVCDSDRDCLDGSDEASC (page 611, Figure 1A).  It is noted the LDLR3 sequence of Monfort et al. is 94.6% identical to the amino acid sequence of SEQ ID NO: 76 of the instant claims and lacks an N-terminal methionine, meeting the limitations of claim 1:

RESULT 1
AASEQ2_03222022_105319

  Query Match             94.6%;  Score 209;  DB 1;  Length 39;
  Best Local Similarity   100.0%;  
  Matches   36;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

(SIN: 76) Qy 2 TCSQDEFRCHDGKCISRQFVCDSDRDCLDGSDEASC 37
              ||||||||||||||||||||||||||||||||||||
(Monfort) Db 4 TCSQDEFRCHDGKCISRQFVCDSDRDCLDGSDEASC 39

	Monfort et al. do not teach that the lentivirus-binding domain (LDLR3) is C-terminal to ELP.
	Christensen et al. teach the generation of fusion proteins wherein the ELP tag is fused to either the C-terminus or the N-terminus of the target protein (page 1378, bottom of column 1 through the top of column 2; page 1382, column 2, 1st full paragraph; page 1384, column 2, 1st full paragraph; Figure 4).  Christensen et al. disclose that the position of the target protein relative to the ELP tag in ELP fusion proteins is an important variable in controlling the expression level and specific activity of ELP fusion proteins (page 1386, column 1, “conclusion”).  Christensen et al. continue to indicate that placing the ELP at the C-terminus of the target protein (rather than the N-terminus as presently claimed) results in higher expression level of the target protein and higher specific activity (page 1386, column 1, “conclusion”).  However, Christensen et al. also teach that their studies provide a strong rationale to consider the position in the design of an ELP fusion protein (page 1386, bottom of column 1 through the top of column 2).  Christensen et al. state that “because protein expression is a complex process and is highly protein-dependent, it is possible that in some instances an ELP-protein construct may express better or display higher specific activity than the equivalent protein-ELP construct, so that it may be prudent in to synthesize and express both variants of a protein, if possible” (page 1386, column 2).
	Hassouneh et al. review the findings of Christensen et al. (i.e., expression yield and activity are higher for protein fusions in which ELP is at the C-terminus of the protein) and teach that exceptions to these findings have been observed (page 220, 3rd full paragraph).  Hassouneh et al. also echo the teachings of Christensen et al. by disclosing that “it is recommended that expression vectors with a protein-ELP orientation be constructed and tested first and an ELP-protein construct be subsequently tested if yields are low or degradation of the product is observed” (page 220, 3rd full paragraph).
	Therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the LDLR3-ELP fusion protein of Monfort et al. by joining the LDLR3 domain to the C-terminus of the ELP to generate ELP-LDLR3, as taught by Christensen et al. and Hassouneh et al.  The person of ordinary skill in the art would have been motivated to make that modification to increase expression level and specific activity of the target protein (LDLR3) (Christensen et al., page 1386, bottom of column 1 through column 2; Hassouneh et al., page 220, 3rd full paragraph).  Furthermore, the skilled artisan would have been motivated to make that modification because Christensen et al. and Hassouneh et al. both recommend generating and testing fusion proteins wherein the order of the ELP in the fusion construct is reversed (Christensen et al., page 1386, bottom of column 1 through column 2; Hassouneh et al., page 220, 3rd full paragraph). The person of ordinary skill in the art reasonably would have expected success because cargo protein-ELP and ELP-cargo protein fusions were already being generated at the time the invention was made (Monfort et al., Christensen et al.).  Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.  
9.	Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Monfort et al. (Gene Therapy 24: 610-620, 2017; cited on the IDS of 29 November 2021), Christensen et al. (Protein Science 18: 1377-1387, 2009), and Hassouneh et al. (Methods Enzymol 502: 215-237, 2012) as applied to claims 1-3, 9, 10, and 35 above, and further in view of Kuna et al. (Scientific Reports 8: 7923, 2018; cited on the IDS of 08 December 2021).
	The teachings of Monfort et al., Christensen et al., and Hassouneh et al. are set forth above.
	Monfort et al., Christensen et al., and Hassouneh et al. do not teach 10-360 repeats of the ELP sequence utilized in the generation of the LDLR3-ELP fusion protein.
	Kuna et al. disclose that the amino acid sequence of the ELP, together with number of pentamer repeats, defines the ELP molecular weight and transition temperature (Tt) (page 1, first paragraph).  Tt is the temperature at which ELPs undergo a phase transition during which soluble ELP molecules self-associate to form aggregates (page 1, 1st paragraph).  Kuna et al. continue to teach that the aggregation process is fully reversible and this property has been exploited to facilitate ELP purification and for drug delivery (page 1, 1st paragraph).  Kuna et al. disclose the generation of a library of ELPs ranging in size from 25 kDa (63 repeats) to 110 kDa (287 repeats) (page 2, last paragraph; page 3, Table 1).  Kuna et al. indicate that plasma half-life is directly proportional to polymer size (i.e., an increase in molecular weight results in slower plasma clearance), and organ distribution is also size dependent (abstract; page 3, 3rd full paragraph).  Kuna et al. teach that the lower molecular weight proteins are probably quickly filtered and may be suitable for therapeutics designed to be short acting (page 9, 2nd full paragraph).  Kuna et al. disclose that medium-large molecular weight proteins have long plasma half-lives, providing for longer tissue residence times and more chances for an ELP cargo protein to bind its target (page 9, 2nd full paragraph). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the ELP-LDLR3 fusion protein of Monfort et al., Christensen et al., and Hassouneh et al. by increasing the number of ELP repeats ((Val-Pro-Gly-X-Gly)n) in the fusion protein as taught by Kuna et al.  The person of ordinary skill in the art would have been motivated to make that modification to increase the half-life of the ELP-LDLR3 fusion protein and to direct organ distribution (Kuna et al., abstract; page 3, 3rd full paragraph; page 9, 2nd full paragraph). The person of ordinary skill in the art reasonably would have expected success because cargo protein-ELP fusions with a varied number of ELP repeats were already being successfully generated at the time the invention was made (Monfort et al., Kuna et al., page 7, discussion).  Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.  


10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Monfort et al. (Gene Therapy 24: 610-620, 2017; cited on the IDS of 29 November 2021), Christensen et al. (Protein Science 18: 1377-1387, 2009), and Hassouneh et al. (Methods Enzymol 502: 215-237, 2012) as applied to claims 1-3, 9, 10, and 35 above, and further in view of Chilkoti et al. (WO 2018/057847; 29 March 2018; cited on the PTO-892 of 29 March 2022)
	The teachings of Monfort et al., Christensen et al., and Hassouneh et al. are set forth above.
	Monfort et al., Christensen et al., and Hassouneh et al. do not teach that the elastin-like polypeptide (ELP) comprises the amino acid sequence of GVGVPGVGVPGAGVPGVGVPGVGVP (subpart (a) of instant claim 13).
	Chilkoti et al. teach ELPs are repetitive polypeptides that have been examined and characterized as having low critical solution temperature (LCST) behavior (page 3, [0015]).  Chilkoti et al. disclose that one example of an ELP includes GVGVPGVGVPGAGVPGVGVPGVGVP (“A[0.2]”, SEQ ID NO: 2), which is 100% identical to the amino acid sequence of subpart (a) in instant claim 13:

RESULT 1
AASEQ2_03222022_161635

  DB 1;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GVGVPGVGVPGAGVPGVGVPGVGVP 25
              |||||||||||||||||||||||||
Db          1 GVGVPGVGVPGAGVPGVGVPGVGVP 25

	 Chilkoti et al. continue to teach that ELP “A[0.2]” may be repeated 8 or 16 times (page 4, [0015]; page 27).  Chilkoti et al. indicate that ELP “A[0.2]” is a structured, repetitive polypeptide that is thermally responsive (pages 26-27, Example 3).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the fusion protein comprising ELP (“V40C2”) and low-density lipoprotein receptor repeat 3 (LDLR3) of Monfort et al., Christensen et al., and Hassouneh et al. by substituting the ELP of Monfort et al. for the “A[0.2]” ELP of Chilkoti et al. The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because the “A[0.2]” polypeptide of Chilkoti et al. is an ELP and the simple substitution of one known equivalent element for another obtains predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

Response to Applicants arguments at pages 15-16 of the Response of 29 June 2022

(i)	At the bottom of page 15, Applicant argues that Monfort et al. describes heterogeneous nanoparticles for enhancing lentivirus transduction, and Monfort et al. teaches that the KGF-ELP is necessary to enhance viral transduction in cells expressing high levels of the KGF receptors.  Applicant submits that the skilled artisan would not remove the KGF-ELP fusion protein from Monfort’s heterogeneous nanoparticles because doing so would prevent improved viral transduction, the intended purpose of Monfort’s nanoparticles. Applicant argues that Monfort et al. shows that nanoparticles containing only one fusion protein result in a lentivirus transduction efficiency which is about four times lower than nanoparticles containing both fusion proteins (Figure 6B). Applicant continues to assert that the skilled artisan would not modify the heterogeneous nanoparticles of Monfort et al. because resultant nanoparticles do not facilitate lentivirus transduction, the purpose of the nanoparticles.
	Applicant’s arguments have been fully considered but are not found to be persuasive. Although Monfort et al. teach that LDLR3-ELP has a reduced cell internalization as compared to LDLR3-ELP + KGF-ELP (Figure 6b; page 614, column 1), a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Applicant’s own argument even states that the KGF-ELP is necessary to enhance viral transduction (emphasis added by Examiner; see Response, bottom of page 15).
Second, the LDLR3-ELP of Monfort et al. still retains a therapeutic effect, namely binding lentiviral vector and preventing lentiviral entry in a cell (page 612; Figures 3-4).  Monfort et al. even disclose that the inhibitory activity of LDLR3-ELP without KGF-ELP also demonstrates its potential application as an agent in antiviral therapy (page 616, column 2, lines 3-5). Monfort et al.’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed (see In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).  

(ii)	At the bottom of page 16, Applicant contends that none of the cited art describes purification of lentivirus at all, let alone purification with the claimed protein-based purification matrix.  Applicant states that the skilled artisan would have no expectation that a protein-based purification matrix containing a polypeptide with phase behavior and a lentivirus-binding domain would facilitate lentivirus purification.
Applicant’s arguments have been fully considered but are not found to be persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., purification of lentivirus) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  First, independent claim 1 is directed to a product, not a method.  Second, although the preamble of claim 1 recites “a protein-based purification matrix”, the body of the claim fully sets forth all of the limitations of the claimed invention (see MPEP §2111.02(II)).  Third, the fusion product taught by Monfort et al., Christensen et al., and Hassouneh et al. (LDR3-ELP and ELP-LDLR3), as set forth in the rejection above, meets the limitations of the preamble because (i) the fusion product is a protein; (ii) the fusion protein is prepared in various solutions for characterization and cell activity assays (Monfort et al., page 618, bottom of column 1 through column 2); and (iii) nanoparticles are constructed that comprise only LDLR3-ELP (Monfort et al., page 614, columns 1 and 2). 
Applicant is also reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Claims 1-3, 9-14, and 35 are rejected.  Claims 6-8, 15, 16, 19-34, 36, and 37 are objected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chilkoti, A. (US 2011/0039776) teaches fusion protein therapeutic compositions comprising at least one peptide active therapeutic agent coupled to one or more ELP (page 1, [0006]); discloses that in the peptide active therapeutic agent-ELP construct, the ELP may be joined at the C and/or N-terminus of the peptide active therapeutic agent (page 1, [0006]; page 2, [0033]; page [0046]; pages 28-29, Example 8)

Heider et al. Mol Biotechnol 59: 251-259, 2017 (teach methods of purifying lentiviral vectors)

Merten et al. Mol Ther Methods Clin Deve 3: 16017, 2016 (teach methods of producing lentiviral vectors)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
11 July 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647